Case 1:19-cv-00795-BPG Document 25-1 Filed 07/29/19 Page 1 of 4
              Case 1:19-cv-00795-BPG Document 25-1 Filed 07/29/19 Page 2 of 4

           Centers for Disease Control and Prevention
          !. CDC 24/7: Saving Lives. Protecting PeopleT




 Tetanus


Causes and Transmission
Tetanus is an infection caused bya bacterium called Clostridium tetani.Spores oftetanus bacteriaare everywhere in the
environment. Including soil, dust, and manure. The spores develop into bacteria when they enter the body.


Common Ways Tetanus Gets Into Your Body




      Stepping on nails or other sharp objects is one way people are exposed to the bacteria that cause tetanus. These
      bacteriaare in the environment and get into the bodythrough breaksin the skin.

Thespores canget into the bodythrough broken skin, usuallythrough injuriesfrom contaminated objects.Tetanus bacteria
are more likely to infect certain breaks in the skin. These include:

  . Wounds contaminated with dirt, poop (feces), or spit (saliva)
  . Wounds caused by an object puncturing the skin (puncture wounds), like a nail or needle
  .   Burns

  . Crush injuries
  . Injuries with dead tissue



OtherWays Tetanus Gets Into Your Body
Tetanus bacteriacan also infectthe bodythrough breaks in the skin causedby:

  . Cleansuperficialwounds(whenonlythetopmost layer ofskin is scraped ofQ
  . Surgical procedures
  . Insect bites
  . Dental infections

  . Compound fractures (a break in the bone where it is exposed)
  * Chronic sores and infections

  . Intravenous (IV) drug use
  . Intramuscular injections (shots given in a muscle)


Time from Exposure to Illness
Theincubationperiod- timefrom exposureto illness- is usuallybetween3 and21 days(average10days).However,it may
rangefrom onedayto several months, dependingonthe kindofwound. Mostcasesoccurwithin14days.Ingeneral,doctors
see shorter incubation periods with:
        Case 1:19-cv-00795-BPG Document 25-1 Filed 07/29/19 Page 3 of 4
. More heavily contaminated wounds
. More serious disease

. A worse outcome (prognosis)

                                                            Page last reviewed: Feb'-uary 28, 2019
             Case 1:19-cv-00795-BPG Document 25-1 Filed 07/29/19 Page 4 of 4

    tin Centers for DiseaseControl and Prevention
            CDC 24/7:   Saving Uves, Protecting PeopleT




 Tetanus


Symptoms and Complications
Peopleoften calltetanus"lockjaw"becauseoneofthe mostcommon signsofthis infectionistighteningofthejawmuscles.
Tetanusinfectioncanleadto serioushealth problems, includingbeingunableto openthe mouthand havingtrouble
swallowing and breathing.


Symptoms
Symptoms of tetanus include:


  . Jawcramping
  . Sudden, involuntary muscle                            The first sign is most commonly spasms of the muscles of the
    tightening(muscle spasms) -                           jaw, or lockjaw,"
     often in the stomach
  . Painful muscle stiffness all over the
     body
  . Trouble swallowing
  . Jerking or staring (seizures)
  . Headache

  . Fever and sweating
  . Changes in blood pressure and heart rate


Complications
Serious health problems that can happen because of tetanus include:

  . Uncontrolled/involuntarytighteningofthe vocal cords(laryngospasm)
  . Broken bones (fractures)

  . Infections gotten by a patient during a hospital visit (hospital-acquired infections)
  . Blockage of the main artery ofthe lung or one of its branches by a blood clot that hastravelled from elsewhere in the
    bodythrough the bloodstream (pulmonary embolism)
  . Pneumonia,a lung infection,that develops by breathingin foreign materials(aspiration pneumonia)
  . Breathing difficulty, possibly leading to death (1 to2 in 10 cases are fatal)


  Related Page

  Symptoms/Complicationsfor Clinicians


                                                                                                           Page last reviewed: February 28, 2019
